Citation Nr: 1722279	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), anxiety disorder and major depressive disorder.  


REPRESENTATION

Veteran represented by:  Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled for a Board hearing for January 2013.  The Veteran withdrew his request for a hearing in a January 2013 correspondence and indicated that he did not wish to reschedule the hearing.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The matter was previously remanded by the Board in November 2013 for additional development and has since returned to the Board.  The requested development as to the claim adjudicated below has been completed, to the extent possible, as discussed in detail below, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2011, the Veteran appointed Kenneth LaVan, Attorney as his representative on a VA Form 21-22a.  The Veteran's appeal was certified to the Board in May 2012.  In August 2015, the representative filed a letter indicating that he wished to withdraw representation.  However, the letter did not include a reason showing good cause for the withdrawal and the Veteran has not appointed a new representative.  A representative's right to withdraw services after an appeal has been certified to the Board is governed by Rule 608 of the Board's Rules of Practice, which first requires the representative to file a motion to withdraw with the Board showing good cause for the withdrawal.  38 C.F.R. § 20.608.  In April 2017, the representative was notified of the rule and given thirty days to file a motion to withdraw showing good cause.  Having waited the required thirty days and having not received an appropriate motion detailing the good cause for withdrawal from the representative, the Board finds that Kenneth LaVan continues to represent the Veteran.

FINDINGS OF FACT

1.  There is insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressors.

2.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric condition that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability to include PTSD, anxiety disorder, and depression is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist 

VA's duty to notify was satisfied by a letter dated in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Pursuant to the November 2013 Board remand, the AOJ attempted to schedule the Veteran for a VA examination.  The Veteran failed to respond to multiple requests to RSVP for his scheduled VA examination.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.

The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.   

The Veteran was sent a September 2016 letter indicating that a VA medical center (VAMC) would be scheduling him for a VA examination and noted the consequences if he failed to report for the examination without good cause.  The AOJ documented two unanswered phone calls to the Veteran which were placed in September 2016 in an attempt to schedule a VA examination.  After each phone call, a follow up letter was sent to the Veteran asking him to call the VAMC within 10 days to schedule an examination.  As no response was received, the examination request was cancelled due to a failure to RSVP by the Veteran.  

A subsequent October 2016 Supplemental Statement of the Case (SSOC) was mailed to the Veteran's current address of record.  The SSOC described the Veteran's failure to report for the VA examination, and detailed the consequences of the failure to report.  Neither the Veteran nor his attorney has indicated a desire to reschedule an examination.

The VA letters sent to the Veteran note his correct mailing address of record.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).

Given the presumption of regularity of the mailing of the VA examination RSVP notice and the fact that the Veteran has not contacted the AOJ with a reason for his failure to report, the Board is satisfied that the Veteran received notice of the examination and failed to respond.  See 38 C.F.R. § 3.655; Khyn v. Shinseki, 24 Vet. App. 228, 237 (2011) (the presumption of regularity applied to notice of VA examinations).  Therefore, the Board finds that no further effort to provide an examination is warranted and the claim on appeal will be decided based on the evidence of record.

The claims file contains the Veteran's STRs, military personnel records, Social Security Administration (SSA) records, including private treatment records, relevant VA medical records and the Veteran's own contentions.  The Veteran was provided ample opportunity to provide the appropriate release forms (VA Form 21-4142) to obtain his confidential records from any private treating medical professional.  In December 2015, the Veteran submitted a returned VA Form 21-4142 and identified VA treatment records that have been associated with the claims file.  

Thus, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  

Legal criteria 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).
In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Board notes that the Veteran has not been diagnosed with psychoses.

In addition to the above legal criteria, service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 
If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a Veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3).

Acquired psychiatric condition 

The Veteran seeks service connection for an acquired psychiatric condition, to include PTSD, anxiety disorder, and major depressive disorder as related to in-service events, including combat stressors.  See January 2011 VA Form 21-526.

As an initial matter, the Board finds that PTSD is not warranted due to insufficient credible supporting evidence to corroborate the Veteran's claimed in-service stressors.

The Veteran provided statements of stressors related to combat, including participation in special operations in Vietnam and Cambodia.  Specifically, he reported the death of a best friend who was also his "spotter" which occurred somewhere between Laos and an extraction point in Vietnam.  See March 2011 stressor statement and VA treatment records dated April 12, 2007, July 28, 2011, and August 15, 2011.

The Board notes that the Veteran's military personnel records directly contradict his report of service in Cambodia, Vietnam, and participation in combat.  Instead, the Veteran's DD-214 indicates that his military occupational specialty was a mechanic maintenance helper and that he had no foreign service.  The Veteran's military record of assignments shows that he initially participated in basic training in Fort Knox, Kentucky.  Thereafter, his duty assignment was "casual" for one month while he was en route to Fort Carson, Colorado.  Then, he participated in mechanical maintenance helper training, effective January 12, 1973.  Finally, he was assigned a principal duty of trainee, effective June 26, 1973.  During his trainee assignment, his conduct was deemed unsatisfactory and he was provided a general discharge.  During this trainee period, he had 54 days of time lost under 10 U.S.C. § 972 from June 13, 1972 to August 6, 1973.  Additionally, STRs are silent for any indication of foreign service or participation in any combat.  

In July 2011 and September 2016 the AOJ issued formal findings based on a lack of information required to corroborate stressors associated with a claim of service connection for PTSD.  Specifically, the AOJ indicated that the Veteran did not provide specific information regarding his stressor, as requested.  Despite requests, the Veteran has failed to provide details regarding his reported stressor event.  Furthermore, for reasons discussed in above analysis and below, his statements lack credibility and therefore do not constitute probative evidence of an in-service stressor.

The Veteran has requested consideration of service connection for PTSD, which was diagnosed in a March 2011 clinical evaluation associated with his claim for SSA disability benefits.  The March 2011 private diagnosis appears to be based on the Veteran's uncorroborated stressors from experiences reported in Vietnam.  

Despite the Veteran's report of an established diagnosis of PTSD with ongoing private treatment and stressors from military experience (summarized above) to VA medical professionals, VA treatment records throughout the appeal period reflect that a PTSD diagnosis has consistently been ruled out.  See VA treatment records dated July 28, 2011, August 15, 2011, and July 20, 2012.  Prior to the appeal period, a March 27, 2007 record reveals one positive PTSD screen and several notations that the Veteran received private treatment for PTSD.  An April 12, 2007 psychiatry consultation specifically noted that the Veteran did not meet the complete criteria for PTSD and an assessment of alcohol dependence continuous and alcohol induced mood disorder was provided.

As discussed above, the Veteran did not provide detailed information so that a verification of the stressor could be obtained and has not provided reports of stressors which are consistent with the nature of his service.  Where VA determines that the Veteran did not engage in combat with the enemy or was not in fear of hostile military or terrorist activity, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  See Zarycki, 6 Vet. App. At 98.  As there is no verified stressor upon which the diagnosis of PTSD can be based, service connection for this disability is not warranted.

Turning to entitlement to service connection for other acquired psychiatric conditions of record, VA and non-VA treatment records include diagnoses of depressive disorder not otherwise specified, major depression, generalized anxiety disorder and "other and unspecified alcohol dependence."  See e.g., VA treatment records dated July 28, 2011, August 15, 2011, June 30, 2011, July 20, 2012 and private treatment record dated December 30,  2010 located within SSA records dated in VBMS as October 16, 2015, pg. 101 of 135.  
On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that an acquired psychiatric disorder is etiologically related to service.

To the extent the Veteran has a history of substance abuse difficulties, they cannot be considered disabilities for service connection purposes in this particular case.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301.  To qualify for a limited exception to the general rule, it must be shown that substance abuse is clearly related to a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Veteran is not service connected for any condition.  Thus, service connection for substance abuse as secondary to a service-connected disability is not warranted.

STRs do not support a link between any acquired psychiatric condition and service.  That is, they are silent for any psychiatric diagnoses, treatment, or complaints.  Significantly, the Veteran had a normal psychiatric clinical evaluation on exit examination in July 1973.  The Veteran also underwent a July 1973 mental status evaluation, which indicated that he had no significant mental illness.  In the report of medical history upon exit, the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort and periods of unconsciousness.  

The Veteran indicated in his initial application for benefits that he was initially treated for anxiety and depression by private providers in 1984, approximately 11 years post service.  VA and non-VA records associated with the claims file show the first documented instance of psychiatric treatment was from 2007, though he reported that he already received Xanax to treat PTSD at this time.  Even if the Veteran initially received private psychiatric treatment as early as 1984, the passage of nearly 11 years between discharge from active service and the lack of medical documentation of a claimed disability, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

SSA records show that the Veteran has been in receipt of disability benefits for a diagnosis of disorders of the back (discogenic and degenerative) and anxiety disorders since January 2009.  As noted above, the March 2011 private evaluation did not include any Axis I diagnosis, other than PTSD.  Previously, the Veteran received SSA disability for several years, starting in 1979, for status post multiple fractures related to a motorcycle accident.

The only evidence in support of the Veteran's claim for an acquired psychiatric condition (other than PTSD) is his lay assertion of a link between the conditions and service.  The Board finds that the statements are not competent evidence even if deemed credible, because, while he reports that he has an acquired psychiatric condition which is due to service, the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the existence and etiology of any acquired psychiatric condition.  Determining the etiology and diagnosis of an acquired psychiatric condition is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, the Board concludes that there is no in-service incurrence or nexus relating the Veteran's claimed disabilities to the Veteran's active military service.  

Consequently, the claim of service connection for an acquired psychiatric condition to include PTSD, anxiety disorder and major depressive disorder must be denied, as the preponderance of the evidence is unfavorable leaving the benefit-of-the-doubt doctrine inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric condition to include PTSD, anxiety disorder, and major depressive disorder is denied.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


